ASSET ACQUISITION AGREEMENT by and between LAS VEGAS GAMING, INC., LAS VEGAS GAMING ACQUISITION CORP. and ADLINE NETWORK HOLDINGS INC and ADLINE MEDIA LLC, ADLINE NETWORK LLC, FREEVIEW NETWORK LLC, SAM JOHNSON and LARRY L. ENTERLINE EXHIBITS Exhibit ATechnology Exhibit BExisting Technology Licenses Exhibit CPartial List of Company Assets ASSET ACQUISITION AGREEMENT This ASSET ACQUISITION AGREEMENT (together with the Exhibits attached hereto, the “Agreement”), dated as of September 29, 2008 (“Effective Date”), by and between Las Vegas Gaming Acquisition Corp. a Nevada corporation (the “Acquirer” or “LVGAC” as defined in Section 1.01), Las Vegas Gaming, Inc., a Nevada corporation (“LVGI” as defined in Section 1.01) and Adline Network Holdings Inc, a Georgia corporation (“Adline” or the “Transferor” as defined in Section 1.01) and Adline Media LLC, a Georgia limited liability company, Adline Network LLC, a Georgia limited liability company, and Freeview Network LLC, a Georgia limited liability company, Sam Johnson, an individual residing in Nevada, andLarry L. Enterline, an individual residing in
